Order entered October 24, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00933-CR

                      TIFFANIE BROOKE ANDERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-86125-2013

                                         ORDER
       Before the Court is the October 20, 2017 request of court reporter Claudia Webb for an

extension of time to file court reporter’s record. We GRANT the request to the extent that we

ORDER the reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE